Citation Nr: 1419077	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for pes planus. 

3.  Entitlement to service connection for hepatitis C, to include as secondary to a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to March 1977 and from June 1978 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

The issue of entitlement to service connection for a psychiatric disorder, on a direct basis as well as secondary to his back disability, was raised during the Veteran's February 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for pes planus and entitlement to service connection for hepatitis C, to include as secondary to a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's back disability onset in service. 




CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a back disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the Veteran's July 1975 report of medical history for enlistment, he did not indicate any history of recurrent back pain.  No accompanying report of medical examination from July 1975 is available.  The Veteran's July 1978 report of medical examination was negative for any back injury, disease, or defect.  Given that there is no indication of injury, disease or defect affecting the Veteran's back at entrance for either period of active service, the presumption of soundness applies. 

The Veteran's service treatment records reflect well-documented treatment for back trouble.  In August 1978, the Veteran reported intermittent back pain.  In December 1978, he went to the emergency room for back pain.  In April 1979, the Veteran sought treatment for a recurring backache, and was assessed with muscle strain.  In June 1979, the Veteran reported a recurrence of low back pain and was diagnosed with lumbosacral strain.  In July 1979, he was assessed with muscle spasm.

VA treatment records reflect that the Veteran received post-service VA treatment during the period from April 1999 to December 2008.  Within that time frame, lumbago was listed as an active problem from November 2003 until the most recent VA treatment record in December 2008.  

At the Veteran's February 2013 Board hearing, he reported injuring his back in service while transporting heavy equipment in Germany.  He reported being hospitalized in Germany due to his back problems, and stated that he was subsequently placed on light duty.  While the RO did not retrieve any inpatient hospital records as part of its record development, the Veteran's service treatment records reference his hospitalization. 

The Board finds that service connection for a back disability is warranted.  VA treatment records reflect a diagnosis of lumbago since November 2003.  The Veteran's service treatment records document treatment for back pain and diagnoses of back strain spanning the Veteran's second period of active service.  The Veteran is competent to report symptoms such as back pain, which is capable of lay observation.  The Board finds the Veteran's testimony regarding his recurring back pain since service to be credible.  The Veteran's competent and credible lay testimony as to his back symptoms during service and post-service provides sufficient evidence of a nexus between well-documented diagnoses during service and a current back disability indicated by VA treatment records.   
   

ORDER

Service connection for a back disability is granted. 


REMAND

The Veteran's VA treatment records reflect that hepatitis C was first diagnosed in April 1999.  Service treatment records do not indicate treatment or diagnosis of hepatitis C during service, and examinations in July 1978 and June 1979 documented tattoos on the Veteran's body.  The Veteran testified that he shared toothbrushes and shaving razors with other soldiers while in service.  He also reported receiving air-gun injections.  The Veteran stated that he used intravenous drugs while in service, which had been provided to him by a corporal medic.  The Veteran's service connection claim for hepatitis C is inextricably intertwined with his claim for service connection for a psychiatric disorder, which was first raised at his February 2013 hearing.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined).  Given that the Veteran has contended that he used intravenous drugs as a result of a psychiatric disorder acquired in service, the AOJ should include consideration of secondary service connection for hepatitis C if a psychiatric disorder is found to be service-connected. 

VA treatment records show treatment for pain in the Veteran's feet beginning in November 2004.  At that time, the Veteran reported that his symptoms had begun a while ago and that he still experienced pain that was mostly located in his arches.  The podiatry resident diagnosed him with bilateral pes planus.  Subsequent VA treatment records reflect treatment for pes planus, with the use of various shoe inserts.  A primary care note from April 2007 noted surgeries in June 2006 and January 2007 for hammertoe correction.  During the Veteran's Board hearing, he testified that he experienced pain in his feet during service, but was told that it was due to the wrong size boots.  He testified that switching boot sizes did not resolve the problem.  The Board notes that bilateral pes planus is a disability capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Since VA treatment records show a current disability and the Veteran has asserted that he experienced pain in his feet in service, a VA feet examination is required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the most recent VA treatment note of record is from December 2008, the Veteran's claims file must be updated with any subsequent VA treatment records.  The Veteran should also be provided the opportunity to submit any pertinent private treatment records, or to authorize VA to obtain such records on his behalf, as well as submit any other lay evidence regarding the remanded claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment note currently of record is dated December 30, 2008.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptomatology relating to pes planus, psychiatric disability and/or hepatitis C.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any private treatment records relating to his pes planus or hepatitis C.  Provide the Veteran with the appropriate authorization for release form, if needed. 

For any private providers identified by the Veteran, make at least TWO (2) attempts to obtain the treatment records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.  

4.  After the above development is completed, schedule the Veteran for a VA feet examination by an appropriate medical professional.  The claims file must be made available to the examiner for review. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's pes planus is related to service.  In forming this opinion, the examiner should consider the Veteran's statements as to experiencing pain in his feet in service. 

An explanation must be provided for any opinion expressed. 

5.  Then schedule the Veteran for an appropriate VA examination to determine whether he has a psychiatric disability that is related to or had its onset in service or was caused or aggravated by his back disability.  Thereafter, the examiner must comment as to whether the Veteran's hepatitis is related to any psychiatric disability found to be present.  

6.  After the Veteran's claim for service connection for a psychiatric disorder, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


